Exhibit 10

 

PRIVATE & CONFIDENTIAL

 

TO:

Michael D. Popielec

 

 

FROM:

David A. Roberts

 

 

DATE:

June 29, 2009

 

This letter agreement (the “Agreement”) outlines the terms and conditions of
your separation from Carlisle Companies Incorporated and, to the extent
applicable, its affiliates (collectively, the “Company”).

 

1.             Your employment with the Company will cease on June 30, 2009 (the
“Separation Date”).  You agree to be cooperative during a reasonable transition
period.

 

2.             In consideration of the Covenants and the release described
below, the Company agrees to pay you (i) $520,000.00 representing 100% of your
current salary, such amount to be paid in equal installments over the twelve
(12) month period beginning on the Separation Date as part of the Company’s
payroll, and (ii) a prorated portion of any bonus approved by the Compensation
Committee based on the 2009 performance goals established for the Applied
Technologies Group, such amount to be paid in a lump sum following the
Compensation Committee’s approval in February 2010.  All payments will be
subject to withholding taxes.

 

3.             The Company will request its health care provider to extend
medical coverage to you (at your monthly premium rate then in effect) through
the earlier of (i) June 30, 2010, or (ii) your re-employment with an employer
providing medical coverage.  Thereafter, you will be eligible for COBRA.  In the
event the Company’s health care provider declines to provide coverage, the
Company will reimburse you for your COBRA premium payments through the earlier
of the periods described in the first sentence of this paragraph.

 

4.             (a)  Under Carlisle’s Executive Incentive Program (the
“Program”), you have been granted restricted shares of Carlisle common stock as
follows:

 

Grant Date

 

Restricted Shares

 

Release Date

 

 

 

 

 

 

 

09/07/05

 

4,000

 

September, 2009

 

02/07/07

 

2,000

 

February, 2010

 

02/05/08

 

8,650

 

February, 2011

 

02/04/09

 

19,500

 

February, 2012

 

 

 

34,150

 

 

 

 

In consideration of the Covenants and the release described below, the Company
agrees to release to you, subject to withholding taxes, the 34,150 shares
granted to you, such release to occur on the release dates described above
(i.e., 4,000 shares in September 2009, 2,000 shares in February 2010, 8,650
shares in February 2011 and 19,500 shares in February 2012) provided that you
are not competing with the business currently conducted by Carlisle FoodService
Products Incorporated or Carlisle Interconnect Technologies (collectively, the
“Covered Business”) in any of the capacities described in Section 7 of this
Agreement at the time of release.

 

--------------------------------------------------------------------------------


 

(b) Under the Program, you have also been granted options to purchase Carlisle
common stock follows:

 

Grant Date

 

Exercise Price

 

Options Outstanding

 

Vested Portion

 

 

 

 

 

 

 

 

 

09/07/05

 

$

31.9750

 

150,000

 

150,000

 

02/08/06

 

$

34.43

 

8,000

 

8,000

 

02/07/07

 

$

41.87

 

32,000

 

32,000

 

02/05/08

 

$

33.25

 

52,000

 

17,333

 

02/04/09

 

$

18.57

 

55,715

 

0

 

 

 

 

 

297,715

 

207,333

 

 

In consideration of the Covenants and the release described below, the Company
agrees that the options will continue to vest in accordance with the vesting
schedule included in the applicable Stock Option Agreement and the expiration
dates will remain as set forth in the applicable Stock Option Agreement provided
you refrain from competing with the Covered Business in any of the capacities
described in Section 7 of this Agreement it being agreed and understood that all
unexercised options shall expire at the time such competition commences.  Except
as described in the previous sentence, the options will continue to be governed
by the Program and the provisions of the applicable Stock Option Agreement.  You
may continue to participate in Carlisle’s “cashless exercise program.”

 

5.             Any amounts payable to you pursuant to the Company’s 401(k) shall
be distributable to you in accordance with the terms of such plans.

 

6.             The above amounts represent all the amounts payable to you in
connection with your separation.

 

7.             In consideration of the benefits described in this Agreement, you
agree (i) for the period commencing on the date hereof and ending on June 30,
2010, you will not, as proprietor, partner, shareholder, director, officer,
employee, investor or in any other capacity own, engage in, conduct, manage,
operate, control, or participate in, be employed by, render services to or
otherwise be associated with any business (irrespective of the form in which
such business is conducted) which is competitive with the Covered Business,
provided, however, the foregoing shall not prevent you from owning not more than
two percent (2%) of the issued and outstanding  shares of a class of securities
the securities of which are traded on a national security exchange r in the
over-the-counter market, (ii) not to solicit or employ any personnel employed by
the Covered Business, the Company or their subsidiaries to become employed or
otherwise affiliated with any entity of which you are employed or otherwise
affiliated and (iii) not to divulge to anyone any confidential or non-public
information (financial and otherwise) relating to the Covered Business, the
Company or any of their subsidiaries unless required by law and you further
agree that on or before July 30, 2009 you will return to the Company all
reports, files, memoranda, records and software, credit cards, identification
badges and garage passes, door and file keys, computer access codes or discs and
instructional manuals, and any other  physical property that you received and/or
prepared or helped prepare in connection with your employment with the Company
and you will not retain any copies, duplicates, reproductions or excerpts
thereof.  (The restrictions contained in subclauses (i) — (iii) are sometimes
referred to herein as the “Covenants.”)  Notwithstanding the foregoing, you may
retain information relating to restricted share and stock option grants,
bonuses, and benefits, as well as annual accomplishment summaries.

 

You further agree that any violation of the provisions contained in the
preceding paragraph will cause serious and irreparable damage to the Covered
Business, the Company and/or their subsidiaries and you agree that in the event
of a violation of such provisions, the Covered Business, the Company or their
subsidiaries may seek, in addition to any other rights or remedies, an
injunction or restraining order.  The

 

--------------------------------------------------------------------------------


 

provisions contained in the preceding paragraph are intended to limit disclosure
and competition to the maximum extent permitted by law.  If it is finally
determined that the scope or duration of any limitation is too excessive to be
legally enforceable, then you agree that the scope or duration of the limitation
shall be the maximum scope or duration which is legally enforceable.

 

In further consideration of the benefits described in this Agreement, you hereby
release and discharge the Covered Business, the Company, Carlisle and their
subsidiary corporations, affiliates, successors and assigns and their present
and former officers, directors, representatives, agents and employees in their
individual and representative capacities (collectively, the “Carlisle
Companies”) to the fullest extent permitted by law, from all actions, causes of
action, suits, charges, claims and complaints that you have or may have against
the Carlisle Companies, relating to acts, occurrences, or events arising on or
before the date of this release including all claims involving the continuing
effects of  such acts, occurrences, or events whether  known or unknown,
asserted or unasserted.  You acknowledge that this release includes, to the
fullest extent permitted by law, all rights and claims relating to your
employment and scheduled separation from employment with the Carlisle Companies,
whether before courts, administrative agencies, or other forums wherever
situated; including, but not limited to, all common law claims and all claims
under applicable Federal, state and local statutes, including, but not limited
to, Title VII of the Civil Rights Act, the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, and the Americans With Disabilities
Act.  Notwithstanding the above, this release does not release the Company from
any rights to indemnification that you may have had while employed by the
Company.

 

You and the Company agree that, except as may be required by law or to enforce
this Agreement, neither shall make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written)
that (i) accuses or implies that you and/or any of the Carlisle Companies
engaged in any wrongful, unlawful or improper conduct, whether relating to your
employment with the Company (or the termination thereof), the business or
operations of any Carlisle Company, or otherwise, or (ii) disparages, impugns or
in any way reflects adversely upon the business or reputation of you and/or any
of the Carlisle Companies or their customers, vendors, products or services.  If
the Company or any of its employees, officers, or directors, disparages,
impugns, or in any way reflects adversely upon you, then you may properly
respond without being in breach of this non-disparagement provision.

 

You acknowledge and agree that:

 

(a)                                  You have read, understand and have
knowingly and voluntarily entered this Agreement without fraud, duress or any
undue influence;

(b)                                 You have been advised in writing to consult
with an attorney prior to executing this Agreement;

(c)                                  You have had twenty-one (21) days from the
date of receipt of this Agreement to consider the terms of this Agreement and
you full understand all such terms;

(d)                                 You are receiving payment and other
consideration from the Carlisle Companies that you would not otherwise be
entitled to; and

(e)                                  You are not waiving rights or claims that
may arise after the date this Agreement is executed.

 

You have seven (7) days following the execution of this Agreement to revoke the
Agreement, and the Agreement will not become effective or enforceable until the
seven (7) day period has expired.

 

This Agreement will be governed by the laws of the State of North Carolina and
any proceeding arising out of or relating to this Agreement will be in the
United States District Court for the Western District of North Carolina or the
Mecklenburg Superior Court, and you agree to be subject to the personal
jurisdiction of these courts.

 

--------------------------------------------------------------------------------


 

This Agreement sets forth the entire agreement between you and the Carlisle
Companies with respect to the subject matter hereof and sets forth all amounts
payable to you in connection with your separation.  This Agreement may not be
modified except by a writing signed by both parties.

 

Please review and sign two copies of the Agreement as your acknowledgement and
agreement to the above terms and conditions and return one to Steve Ford.  The
other is for your records.

 

 

 

/s/ David A. Roberts

 

David A. Roberts, Chairman, President and

 

Chief Executive Officer

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

/s/ Michael D. Popielec

 

Michael D. Popielec

 

--------------------------------------------------------------------------------